Per Curiam.
Action by Dermotte against the appellants, to foreclose a mortgage, given to secure the payment of promissory notes, payable in the State of New York. Interest was demanded and recovered at the rate of seven per cent. The *247only point made in the brief of counsel for appellants, is that t'he law of Neto York, allowing interest at that rate, is not set out. The counsel is mistaken as to the averments in the complaint. It is averred that the law of New York allows interest at that rate, and the statute of that State is, in terms, set out.
David McDonald, for the appellants.
Newcomb $■ Tarkington, and Stanfield § Anderson, for the appellee.
The judgment is affirmed, with costs, and 3 per cent, damages.